FILED
                                                                            May 27 2016, 8:28 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Deborah Markisohn                                          Gregory F. Zoeller
Marion County Public Defender Agency                       Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                      J.T. Whitehead
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

J.B.,                                                      May 27, 2016
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A02-1509-JV-1372
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable Marilyn A.
Appellee-Plaintiff.                                        Moores, Judge
                                                           The Honorable Scott Stowers,
                                                           Magistrate
                                                           Trial Court Cause No.
                                                           49D09-1506-JD-1015
                                                           49D09-1405-JD-1331
                                                           49D09-1209-JD-2586
                                                           49D09-1209-JD-2615
                                                           49D09-1209-JD-2653



May, Judge.




Court of Appeals of Indiana | Opinion 49A02-1509-JV-1372 | May 27, 2016                         Page 1 of 6
[1]   The trial court ordered J.B., a juvenile, to pay restitution in two cases. It

      reduced the restitution orders to civil judgments and added civil judgment fees.

      J.B. appealed the civil judgment order and corresponding fees. The State

      concedes there was error and remand is appropriate. During the pendency of

      this appeal, the trial court rescinded the challenged order, making moot the

      issue J.B. raised on appeal. 1 Because the issue is likely to recur and is of public

      importance, we address whether the trial court had authority to impose a civil

      judgment as part of a restitution order. It did not.


                                   Facts and Procedural History
[2]   The trial court determined J.B. violated his probation in causes 49D09-1209-

      JD-2653 (Cause 2653), 49D09-1209-JD-2615 (Cause 2615), 49D09-1209-JD-

      2586 (Cause 2586), and 49D09-1405-JD-1331 (Cause 1331). On August 14,

      2015, the trial court held a disposition hearing where it ordered J.B. to pay

      restitution of $500.00 in Cause 2586 and $500.00 in Cause 2653.


[3]   The trial court reduced the restitution orders to civil judgments and added civil

      judgment fees of $252.50 and $315.63, respectively (“August 14 Orders”). On

      August 17, 2015, the trial court entered a separate judgment ordering J.B. to




      1
       On April 1, 2016, J.B. filed a “Verified Motion to Address Issue Presented Under the Public Interest
      Exception to the Mootness Doctrine.” (Motion at 1.) In it, J.B. references a trial court order dated March 1,
      2016, in which the trial court rescinded its August 17 Order and ordered J.B. to complete the “Restitution
      Work Program.” (Motion Exhibit A at 3.) As we address the issues presented in J.B.’s appeal under the
      public interest exception to the mootness doctrine, we grant J.B.’s motion contemporaneously with this
      opinion.

      Court of Appeals of Indiana | Opinion 49A02-1509-JV-1372 | May 27, 2016                           Page 2 of 6
      pay $500.00 in restitution for Cause 2586 and $500.00 in restitution for Cause

      2653 and assessed a civil judgment fee of $250.00 (“August 17 Order”).


[4]   On August 20, 2015, J.B. filed a “Motion to Correct Error and to Rescind

      Order for Civil Judgement [sic] Fee.” (App. at 533.) He asked the trial court to

      clarify whether the August 17 Order superseded the August 14 Orders and to

      rescind the civil judgment fees 2 assessed in both orders. On August 25, 2015,

      the trial court rescinded the August 14 Order but denied J.B.’s “request to not

      assess civil judgment fees.” (Id. at 556.) The August 17 Order remained in

      effect, and thus J.B. owed a civil judgment of $1,250.00.


                                           Discussion and Decision
[5]   After J.B filed this appeal, the trial court rescinded the August 17 Order that is

      the subject of this appeal. Thus, the issue J.B. raises is moot. A case should be




      2
          In its brief, the State notes:

                  What remains to determine is whether the trial court’s denial of J.B.’s request not to
                  assess civil judgment fees was made in order to impose court costs normally associated
                  with the imposition of restitution, but simply mis-named. Put another way, there can be
                  no “civil judgment” fees where there is no longer any civil judgment. If the costs are the
                  correct amounts for court costs associated with the imposition of restitution, and the
                  juvenile court simply intended to waive all other costs excepting those accompanying the
                  restitution order, then the order is simply wrong semantically. If the costs are indeed and
                  in fact and in effect civil judgment costs, then they have remained despite the fact that
                  restitution cannot be reduced to a “civil judgment.” Clarification on this point, and by
                  extension remand, appears necessary.
      (Br. of Appellee at 14.)
      During the dispositional hearing, the trial court stated, “Show restitution reduced to civil judgment. The
      remaining Court fees will be waived.” (Tr. at 97.) It is unclear from the record what the “civil judgment fee”
      referenced in the August 14 Orders and the August 17 Order encompasses, especially since the amount is
      different in each order. In addition, we were unable to locate, and the parties did not direct us to, statutory
      authority to assess a civil judgment fee.

      Court of Appeals of Indiana | Opinion 49A02-1509-JV-1372 | May 27, 2016                                   Page 3 of 6
      dismissed as moot when no effective relief can be rendered to the parties before

      the court. W.R.S. v. State, 759 N.E.2d 1121, 1122-23 (Ind. Ct. App. 2001).

      However, a public interest exception to the mootness doctrine allows us to

      review issues of great public importance. Id. at 1123. The public interest

      exception is usually recognized in cases that involve issues likely to recur. Id.

      Whether a juvenile court may reduce a restitution order to a civil judgment has

      not been addressed in any published Indiana opinion. We accordingly address

      that issue.


[6]   To determine the trial court’s authority, we interpret the relevant statutes:


              Statutory interpretation is a question of law and is reviewed de
              novo, or without deference to the trial court’s interpretation.
              Curley v. Lake Cnty. Bd. of Elections & Registration, 896 N.E.2d 24,
              34 (Ind. Ct. App. 2008), trans. denied. “When a statute has not
              previously been construed, our interpretation is controlled by the
              express language of the statute and the rules of statutory
              construction.” State v. Prater, 922 N.E.2d 746, 748 (Ind. Ct. App.
              2010), trans. denied. “If a statute is unambiguous, that is,
              susceptible to but one meaning, we must give the statute its clear
              and plain meaning.” Curley, 896 N.E.2d at 34 (quotations
              omitted). “If a statute is susceptible to multiple interpretations,
              we must try to ascertain the legislature’s intent and interpret the
              statute so as to effectuate that intent.” Id. (quotation omitted).
              “We review the statute as a whole and presume the legislature
              intended a logical application of the language used in the statute,
              so as to avoid unjust or absurd results.” Prater, 922 N.E.2d at
              748. “[W]e must consider not only what the statute says but
              what it does not say.” Curley, 896 N.E.2d at 37. In other words,
              “we are obliged to suppose that the General Assembly chose the
              language it did for a reason.” Prater, 922 N.E.2d at 750.


      Court of Appeals of Indiana | Opinion 49A02-1509-JV-1372 | May 27, 2016        Page 4 of 6
      M.M. v. State, 31 N.E.3d 516, 519 (Ind. Ct. App. 2015).


[7]   Ind. Code § 31-37-19-5(b)(4) permits the trial court to “[o]rder the child to pay

      restitution if the victim provides reasonable evidence of the victim’s loss, which

      the child may challenge at the dispositional hearing.” By contrast, a restitution

      order imposed in addition to any sentence for a felony or misdemeanor

      committed by an adult is a judgment lien 3 that:


               (1) attaches to the property of the person subject to the order;


               (2) may be perfected;


               (3) may be enforced to satisfy any payment that is delinquent
               under the restitution order by the person in whose favor the order
               is issued or the person’s assignee; and


               (4) expires;


               in the same manner as a judgment lien created in a civil
               proceeding.


      Ind. Code § 35-50-5-3. There is no judgment lien provision in the juvenile

      statute, and we decline to read into the juvenile code a provision not explicitly

      stated. See Peele v. Gillespie, 658 N.E.2d 954, 958 (Ind. Ct. App. 1995) (we may

      not read into a statute that which is not the expressed intent of the legislature),



      3
        An order of restitution under Ind. Code § 35-50-5-3 “substitutes for the civil judgment which is normally the
      basis for a judgment lien.” Wininger v. Purdue Univ., 666 N.E.2d 455, 458 (Ind. Ct. App. 1996), reh’g denied,
      trans. denied.

      Court of Appeals of Indiana | Opinion 49A02-1509-JV-1372 | May 27, 2016                            Page 5 of 6
      reh’g denied, trans. denied. The trial court therefore did not have authority to

      order J.B. to pay the restitution owed to his victims as a civil judgment.


                                                 Conclusion
[8]   A trial court may not order a juvenile to pay restitution as a civil judgment

      because Ind. Code § 31-37-19-5(b)(4) does not permit it to do so. However,

      since the trial court has rescinded the August 17 Order, we will not disturb the

      proceedings of the trial court.


[9]   Remanded.


      Baker, J., and Brown, J., concur.




      Court of Appeals of Indiana | Opinion 49A02-1509-JV-1372 | May 27, 2016      Page 6 of 6